               Case 2:20-cv-00658-JRC Document 86 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TONY ROQUE, a Washington Resident,
                                                              CASE NO. 2:20-cv-00658-JRC
11                              Plaintiff,
                                                              BRIEFING SCHEDULE FOR FEE
12              v.                                            MOTION
13      SEATTLE HOUSING AUTHORITY, a
        Public Entity,
14
                                Defendant.
15

16          This matter is before the Court on the parties’ oral consent to have the undersigned

17   preside. Dkt. 81; see also Dkt. 85. Pursuant to the Court’s directions at the July 14, 2021 hearing

18   in this matter, the parties have filed a joint proposed briefing schedule regarding the matter of

19   attorney fees and costs. Dkt. 84.

20          The Court orders the parties to adhere to the following briefing schedule:

21              •    Plaintiff’s opening brief is due no later than August 13, 2021;

22              •    Defendant’s opposition is due no later than August 27, 2021; and

23              •    Plaintiff’s reply brief/motion is due no later than September 3, 2021.

24


     BRIEFING SCHEDULE FOR FEE MOTION - 1
               Case 2:20-cv-00658-JRC Document 86 Filed 07/30/21 Page 2 of 2




 1          All motions/briefs are to comply with LCR 7 and the lengths of the briefs will be

 2   governed by the rules for longer briefs listed in LCR (e)(3).

 3

 4          Dated this 30th day of July, 2021.

 5

 6
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     BRIEFING SCHEDULE FOR FEE MOTION - 2
